Citation Nr: 0719224	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-05 695A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of osteoarthropathy and chondromalacia with 
subluxable patella, right knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran reportedly had active service from January 1979 
to November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In a March 2006 letter, the AOJ informed the veteran that her 
substantive appeal to the April 2003 rating decision, which 
granted a 20 percent evaluation for was not timely.  The 
veteran failed to report for a scheduled hearing.


FINDINGS OF FACT

1.  A rating decision dated in April 2003 granted a 20 
percent evaluation for mild osteoarthropathy and 
chondromalacia with subluxable patella, right knee; the 
veteran submitted a timely notice of disagreement with 
respect to the rating assigned.

2.  A Supplemental Statement of the Case was issued in 
October 2005, and the notice letter to the Supplemental 
Statement of the Case was dated in November 2005.

3.  The veteran's substantive appeal was dated February 6, 
2006, and received by the AOJ on February 16, 2006.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal of the 
April 2003 rating decision; thus, the Board has no 
jurisdiction to consider an appeal stemming from that rating 
decision.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (AOJ) mails the 
statement of the case (SOC) to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he or she is statutorily barred from appealing the 
RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  By 
statute, questions as to the timeliness or adequacy of a 
substantive appeal are determined by the Board.  38 U.S.C.A. 
§ 7105(d)(3). See 38 C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

In April 2003 the RO issued a rating decision which granted a 
20 percent evaluation for mild osteoarthropathy and 
chondromalacia with subluxable patella of the right knee.  
The RO received the veteran's notice of disagreement in 
November 2003.  The SOC was issued on October 31, 2005, and 
the notice letter accompanying the SOC was dated November 2, 
2005.  The veteran's VA Form 9, dated on February 6, 2006, 
was received by the RO on February 16, 2006.

VA notified the veteran in a March 2006 letter that her 
substantive appeal had been untimely filed and provided her 
with her appellate rights.  The veteran has not appealed the 
determination of untimeliness by the AOJ.

The evidence as outlined above is not in dispute.  Thus, the 
question presented to the Board is purely legal.  
Specifically, whether the VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted to VA on February 16, 2006 is 
deemed to be timely within the parameters of the statutes and 
regulations absent any consideration of good cause.

The time limit for filing either a substantive appeal was in 
January 2006, as the veteran was provided with a statement of 
the case on November 2, 2005.  The veteran's VA Form 9, 
Appeal to Board of Veterans' Appeals, received on February 
16, 2006, was subsequent to the January 2006, deadline for 
perfecting the appeal.  There is no evidence of record that 
the AOJ received a request from the veteran asking for an 
extension of time to file a substantive appeal.  Thus, the 
Board finds that the veteran did not timely file a 
substantive appeal to the April 2003 rating decision.

As a final note, the Board points out that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA) do not apply to this appeal as the law as mandated 
by statute is dispositive of the claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The VCAA essentially 
clarifies VA's duty to notify claimants of any information 
that is necessary to substantiate a claim for benefits and 
codifies VA's duty to assist.  Because the facts of this case 
are not in dispute and this case involves pure statutory 
interpretation, the VCAA is inapplicable and need not be 
further discussed.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2006).




ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


